DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Farshad Farjami, Reg. No. 41,014 on May 25,2021.
The application has been amended as follows: 
A.	please enter the AFCP claim set of claims 1-32 of 4/29/21; and
B.	further amend the AFCP claim set of claim 1-32 of 4/29/21 as shown below:











Claim 1 (Currently Amended): A system comprising:
a light source;
a light detector;
a non-transitory memory storing a plurality of dynamic light signatures; and
a hardware processor executing an executable code to:
illuminate a first target swath of a printed medium with a first light, wherein the illuminating is performed in response to a user shining the first light from the light source on the first target swath of the printed medium, wherein the first target swath depicts a first object;
collect, using the light detector, a reflection of the first light reflected by the first target swath;
match the reflection of the first light with one of the plurality of dynamic light signatures stored in the non-transitory memory by identifying color values of the reflection of the first light relative to the one of the plurality of dynamic light signatures;
determine, based on and in response to matching the reflection of the first light with the one of the plurality of dynamic light signatures indicative of the first target swath of the printed media, another one of the plurality of dynamic light signatures that is associated in the non-transitory memory with the one of the plurality of dynamic light signatures indicative of the first target swath of the printed media, wherein the another one of the plurality of dynamic light signatures is indicative of a second target swath depicting a second object, and wherein the second object depicts a key for the first object;

dynamic light signatures, in response to matching the reflection of the first light with the one of the plurality of dynamic light signatures, wherein the audio or the video asks the user to find, in the printed media, the key for the first object; and
illuminate the second target swath of the printed media with a second light that results in obtaining a second reflection of the second light by the second target swath that matches the another one of the plurality of dynamic light signatures, wherein the illuminating of the second target swath is performed in response to the user shining the second light from the light source on the second target swath in response to the audio or the video asking the user to find, in the printed media, the key for the first object.
Claim 2 (Original):  The system of claim 1, wherein the light source includes a red light emitting diode (LED), a green LED, and a blue LED, and the light detector includes a white light detector.
Claim 3 (Previously Presented):  The system of claim 1, wherein the first target swath includes ink and fluorescent ink, wherein the light source includes an ultraviolet light source and a white light source, wherein the light detector includes a red light detector, a green light detector, and a blue light detector, wherein the first target swath both emits and reflects light towards the light detector, and wherein the light detector is configured to detect emitted and reflected light by the first target swath.
Claim 4 (Previously Presented):  The system of claim 1, wherein the light detector includes at least one of a photo diode or a photo transistor.
Claims 5-6 (Cancelled)

Claim 7 (Currently Amended):  The system of claim 1, wherein the one of the plurality of dynamic light signatures includes a red value, a green value, and a blue value.
Claim 8 (Currently Amended):  The system of claim 1, wherein the matching of the reflection of the first light is within a visible spectrum and further comprises matching the reflection of the first light within the visible spectrum with a range of the plurality of dynamic light signatures within a variance of the reflection of the first light within the visible spectrum.
Claim 9 (Previously Presented):  The system of claim 1, wherein the illuminating of the first target swath includes sliding the light source over the first target swath.
Claim 10 (Previously Presented):  The system of claim 1, wherein the first light is within a visible spectrum and the second light is not within the visible spectrum.
Claim 11 (Currently Amended):  A method for use with a system including a light source, a light detector, a plurality of dynamic light signatures stored a non-transitory memory and a hardware processor, the method comprising:
illuminating a first target swath of a printed medium with a first light, wherein the illuminating is performed in response to a user shining the first light from the light source on the first target swath of the printed medium, wherein the first target swath depicts a first object;
collecting, using the light detector, a reflection of the first light reflected by the first target swath;
matching, using the hardware processor, the reflection of the first light with one of the plurality of dynamic light signatures stored in the non-transitory memory by identifying color values of the reflection of the first light relative to the one of the plurality of dynamic light signatures;

determining, based on and in response to matching the reflection of the first light with the one of the plurality of dynamic light signatures indicative of the first target swath of the printed media, another one of the plurality of dynamic light signatures that is associated in the non-transitory memory with the one of the plurality of dynamic light signatures indicative of the first target swath of the printed media, wherein the another one of the plurality of dynamic light signatures is indicative of a second target swath depicting a second object, and wherein the second object depicts a key for the first object;
causing, using the hardware processor, a playing back of at least one of an audio or a video associated with the one of the plurality of dynamic light signatures, in response to matching the reflection of the first light with the one of the plurality of dynamic light signatures, wherein the audio or the video asks the user to find, in the printed media, the key for the first object; and
illuminating the second target swath of the printed media with a second light that results in obtaining a second reflection of the second light by the second target swath that matches the another one of the plurality of dynamic light signatures, wherein the illuminating of the second target swath is performed in response to the user shining the second light from the light source on the second target swath in response to the audio or the video asking the user to find, in the printed media, the key for the first object.
Claims 12-16 (Cancelled)
Claim 17 (Currently Amended):  The method of claim 11, wherein the one of the plurality of dynamic light signatures includes a red value, a green value, and a blue value.

Claim 18 (Currently Amended):  The method of claim 11, wherein the matching of the reflection of the first light is within a visible spectrum and further comprises matching the reflection of the first light within the visible spectrum with a range of the plurality of dynamic light signatures within a variance of the reflection of the first light within the visible spectrum.
Claim 19 (Previously Presented):  The method of claim 11, wherein the illuminating of the first target swath includes sliding the light source over the first target swath.
Claim 20 (Previously Presented):  The method of claim 11, wherein the first light is within a visible spectrum and the second light is not within the visible spectrum.
Claims 21-24 (Cancelled)
Claim 25 (Previously Presented):  The system of claim 1, wherein the color values include a red value, a green value, and a blue value.
Claim 26 (Previously Presented):  The system of claim 1, wherein the light detector measures the reflection of the first light within a visible spectrum without capturing an image of the first target swath.
Claim 27 (Previously Presented):  The system of claim 1, wherein the reflection of the first light is a direct reflection of the first light reflected by the first target swath.
Claim 28 (Previously Presented):  The method of claim 11, wherein the color values include a red value, a green value, and a blue value.
Claims 29-31 (Cancelled)




Claim 32 (Previously Presented):  The method of claim 11, wherein the first target swath includes ink and fluorescent ink, wherein the light source includes an ultraviolet light source and a white light source, wherein the light detector includes a red light detector, a green light detector, and a blue light detector, wherein the light detector detects emitted and reflected light by the first target swath, wherein the first target swath both emits and reflects light towards the light detector, and wherein the light detector is configured to detect emitted and reflected light by the first target swath.
















Response to Amendment
The AFCP amendment was received 4/29/21. Claims 1-4,7-11,17-20,25-28 and 32 of 4/29/21 are “OK TO ENTER” and further amended as shown in the above EXAMINER’S AMENDMENT and pending.
Response to Arguments
Applicant’s arguments, see remarks, page 8:
“The Office Action rejected claims 1, 7, 10-11, 17, 20, 25-29, under 35 U.S.C. § 103, as being unpatentable over Weng (U.S. Pub. No. 2012/0224764) (hereinafter “Weng”) in view of Soto et al. (U.S. Pub. No. 2003/0171063) (hereinafter “Soto”), and further in view of Mutti et al. (U.S. Patent No. 9,959,628) (hereinafter “Mutti”). For the reasons discussed below, Applicant respectfully submits that independent claims 1 and 11, as amended, are patentably distinguishable over Weng in view of Soto, and further in view of Mutti. Independent claim 29 has been cancelled.”

, filed 4/29/21, with respect to 35 USC 103 have been fully considered via the above EXAMINER’S AMENDMENT and are persuasive.  The 35 USC 103 rejection of claims 1,7,10,11,17,20 and 25-20 in the Office action of 3/23/21, starting page 7, has been withdrawn. Thus, all prior art rejections of the respective pending claims are withdrawn in the Office action of 3/23/21. 
Allowable Subject Matter
Claims 1-4,7-11,17-20,25-28 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed because the prior art does not disclose or make obvious claim 1’s (including claim 11) “light signatures that is associated in the non-transitory memory with the one of the plurality of dynamic light signatures” when claim 1 is considered as a whole.
For example:
WENG (US Patent App. Publication No.: US 2012/0224764 A1) teaches “a database of color image with associated audio files” via:
“[0013] FIG. 1 shows a flowchart of a color recognition method according to the 
present invention.  As shown in FIG. 1, a color recognition method of the present invention includes a color learning phase and a color recognition phase.  The color learning phase includes steps 110-140, and the color recognition phase includes steps 150-170.  The steps of the color learning phase are used to prepare a database of color image with associated audio files, and the database is later used in the color recognition phase.”

Mutti et al. (US Patent 9,959,628) teaches “associate a particular spectral signature with a particular object” via c.20,ll. 23-46:
“In accordance with an example embodiment of the present invention, the 
artificial intelligence module 118 can be trained for identification of the one or more objects.  The logic of the artificial intelligence module 118 can be based on machine learning and training the artificial intelligence to recognize objects based on a combination of visible and near infrared image data.  The artificial intelligence module 118 can be trained to associate a unique size, shape, and texture of the one or more food items in addition to the particular spectral signature (e.g., color).  Similarly, the artificial intelligence module 118 can be trained to associate a particular spectral signature with a particular object, the association can be stored in a database (e.g., the storage system 114).  Prior to training the artificial intelligence module 118, a knowledge database must be constructed for one or more objects to be identified in the future by the object assessment system 102.  For example, a user who is programming the object assessment system 102 can scan in all of the food items that are desirable to identify and spectral signatures are created for each of the food items.  As would be appreciated by one skilled in the art, the database can constantly be updated with new object entries created by a combination of the service provider and the user base.  These recordings, for all of the food items, along with the name of the food items are given to an AI training module which trains the AI.”

Thus, Weng or Mutti does not anticipate or make obvious claim 1’s (including claim 11) “light signatures that is associated in the non-transitory memory with the one of the plurality of dynamic light signatures” when claim 1 or 11 is considered as a whole.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NORDEN (US Patent App. Pub. No.: US 2016/0303475 A1) is pertinent for teaching finding five objects in a flashlight video game as indicated in fig. 68.
Kelley et al. (US Patent 7,402,042) is pertinent for teaching finding shapes in a book according to a compound script as indicated in fig. 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667